DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The action references cited in the IDS, submitted on 10/22/2019, have been considered.

Drawings
The drawings filed on 10/22/2019 are accepted.

Claim Interpretations - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are: 
“a vibration detector configured to output a detection signal,” recited in claims 1 and 6;
“a transmitter configured to transmit road surface data,” recited in claims 1, 5, and 6;
“a feature quantity extraction device configured to extract a feature quantity,” recited in claims 1, 4, and 6;
“a feature quantity storage configured to store,” recited in claims 1 and 3;
“a variation determination device configured to determine that a variation occurs,” recited in claims 1-3;
“a transmission controller configured to control transmission of the road surface data,” recited in claim 1;
“receiver configured to receive the road surface data,” recited in claim 5;
“a second controller configured to estimate the condition of the road surface,” recited in claim 5; 
“a support vector storage that is configured to store the support vector,” recited in claim 5; and
“a controller configured to extract a feature quantity of the detection signal,” recited in claim 6; 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-6 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
The acceleration acquisition device 10 includes a vibration detector for detecting vibration applied to the tire 3. (FIG. 2; pg. 5, ln 21-22), corresponds to the a vibration detector configured to output a detection signal;
The data communication device 12 includes a transmitter. (FIG. 2; pg. 7, ln 9), corresponds to the a transmitter configured to transmit road surface data;
The controller 11 includes a feature quantity extraction device 11a, a feature quantity storage 11b, a variation determination device 11c and a transmission controller 11d, which are configured as functional devices for executing the above-mentioned processes. (FIG. 2; pg. 6, ln 1-4), corresponds to the a feature quantity extraction device configured to extract a feature quantity, the a feature quantity storage configured to store, the a variation determination device configured to determine that a variation occurs, the a transmission controller configured to control transmission of the road surface data, and to “a controller configured to extract a feature quantity of the detection signal,” recited in claim 6;

The controller 25 corresponds to a second controller. The controller 25 is provided by a microcontroller including a CPU… (FIG. 2; pg. 7, ln 24-2542), corresponds to the a second controller configured to estimate the condition of the road surface; and
The controller 25 includes a support vector storage 25a… (FIG. 2; pg. 7, ln 27-28), corresponds to the a support vector storage that is configured to store the support vector.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (U.S. Patent Publication 2018/0118209 A1); in view of Goto (U.S. Patent Publication 2018/0264894 A1).
Regarding claim 1, Suzuki, in view of Goto, teach a tire-side device attached to a tire included in a vehicle and applied to a tire apparatus for estimating a condition of a road surface on which the vehicle travels (Suzuki: Abstract; [“…tire-side device includes a vibration detection unit that outputs a detection signal corresponding to a magnitude of vibration of a tire…”]; FIG. 1A; ¶23 [“The tire-side device 1 is configured including, as shown in FIG. 1A…”]) comprising:
a vibration detector configured to output a detection signal according to a level of vibration of the tire (Suzuki: FIG. 1A; ¶24 [“…a vibration detection unit which outputs a detection signal corresponding to the vibration of the tire 3…”]);
a controller that includes a feature quantity extraction device configured to extract a feature quantity of the detection signal in one rotation of the tire (Suzuki: FIGS. 1A, 3; ¶30 [“…the signal processing circuit unit 13 extracting the high-frequency components of the detection signal generates data representing the road surface condition…”]; ¶32 [“The peak detection unit 13a detects the peak value of the detection signal represented by the output voltage of the vibration power generation element 11…”] {The quantity of extracted high-frequency components are analogous to the feature quantity(s) as recited in the claim(s).}); and
a transmitter configured to transmit road surface data including the feature quantity extracted by the feature quantity extraction device (Suzuki: FIG. 1A, 2; ¶23 [“…a transmitter 14 and [sic] is provided…”]).

Suzuki is silent as to explicitly disclosing a past rotation of the tire is a past feature quantity, and a present rotation of the tire is a present feature quantity.  However, Suzuki an asphalt-paved road surface), and low friction of coefficient road surfaces (a frozen road surface) (Suzuki: FIG. 1A-1B; ¶36; FIGS. 4A-4B, 5; ¶40-42 {See above.}).  As no temporal element is disclosed by Applicant’s specification, under the broadest reasonable interpretation, Suzuki anticipates the recited claim limitations, as one of the high friction of coefficient and low friction of coefficient road surfaces, may be selected to comprise the past feature quantity, and the other of the high friction of coefficient and low friction of coefficient road surfaces, may be selected to comprise the present feature quantity, for determining that a variation occurs in the condition of the road surface as recited in the claim(s).
However, Suzuki fails to explicitly disclose a feature quantity storage.
Goto is directed to a method for determining a road surface condition (Goto: Abstract.).  Therein, Goto discloses a storage means suitable for storing the past feature quantity (Goto: FIG. 1; ¶23 [“…road surface condition determining apparatus 10 includes an acceleration sensor 11 as a tire vibration detecting means, a vibration waveform extracting means 12, a windowing means 13, a feature vector calculating means 14, a storage means 15…”]).  Goto additionally discloses vibration waveform extracting means 12 extracts a time-series waveform (analogous to the recited “feature quantity”) of tire vibration from the signals of tire vibration detected by the acceleration sensor 11 for each revolution of the tire (Goto: FIG. 1; ¶26).  Goto further discloses determining means 17 for determining the condition of a road surface based on values of four discriminant functions, which determine whether the road surface is dry, wet, snow, or ice, for determining that a variation occurs in the condition of the road surface, based on the past feature quantity and the present feature quantity (Goto: FIG. 1; ¶37 [“…storage means 15 stores four Thus, time-series waveforms representing the difference road surfaces are stored in the storage means, and as such, stored waveforms necessarily represent past feature quantities, while the time-series waveform being extracted by vibration waveform extracting means represent present feature quantities. }).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of providing a feature quantity storage for storing past feature quantity(ies), determining that a variation occurs in the condition of the road surface, based on the past feature quantity and the present feature quantity, is as taught by Goto, into Suzuki, with the motivation and expected benefit of estimating a road surface condition based on the road surface data.  This method for improving Suzuki was within the ordinary ability of one of ordinary skill in the art based on the teachings of Goto.  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Suzuki and Goto to obtain the invention as specified in claim 1.
Regarding claim 6, the claim recites limitations found within claim 1, and is rejected under the same rationale applied to the rejection of claim 1.

Regarding claim 2, Suzuki, in view of Goto, teach all the all the limitations of the parent claim 1 as shown above.  Goto discloses the variation determination device calculating a degree of similarity between the present feature quantity and the past feature quantity, and determining that the variation occurs in the condition of the road surface based on the degree of similarity (Goto: FIG. 7; ¶57 [“…the GA kernel KGA (X, Y) is the function consisting of the total sum or i, yj), which represents the degree of similarity between the road surface feature vectors of R road surface x (xi = YRi) and the road surface feature vectors of other than R road surface y (yj = YnRj). And this allows direct comparison between time-series waveforms of different time lengths. The local kernels ĸij (xi, yj) are derived for the respective windows at time width T.”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of providing a variation determination device for calculating a degree of similarity between the present feature quantity and the past feature quantity, and determining that the variation occurs in the condition of the road surface based on the degree of similarity, is as taught by Goto, into Suzuki, as modified by Goto, with the motivation and expected benefit of executing a road surface condition determination with high robustness.  This method for improving Suzuki, as modified by Goto, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Goto.  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Suzuki and Goto to obtain the invention as specified in claim 2.

Regarding claim 3, Suzuki, in view of Goto, teach all the all the limitations of the parent claim 1 as shown above.  Goto discloses storage means suitable for storing the previous feature quantity (Goto: FIG. 1; ¶23 {See above.}).  Suzuki discloses the feature quantity extracted by the feature quantity at one rotation before the present rotation is a previous feature quantity, and the variation determination device that is configured to determine that the variation occurs in the condition of the road surface based on the present feature quantity and the previous feature quantity (Suzuki: FIG. 1A-1B; ¶36; FIGS. 4A-4B, 5; ¶40-42 {See above.}).  


Regarding claim 4, Suzuki, in view of Goto, teach all the all the limitations of the parent claim 1 as shown above.  Goto discloses the feature quantity extracted by the feature quantity extraction device is expressed by a feature vector having a time-axis waveform of the detection signal (Goto: FIG. 4; ¶33 [“The feature vector calculating means 14 calculates the feature vectors Xi (i=l to N: N being the number of time-series waveforms extracted for the time windows) for the time-series waveforms extracted for the respective time windows as shown in FIG. 4.”]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of providing a feature quantity extracted by the feature quantity extraction device is expressed by a feature vector having a time-axis waveform of the detection signal, is as taught by Goto, into Suzuki, as modified by Goto, with the motivation and expected benefit of calculating the road surface type, such as a dry road surface or a wet road surface, having the highest degree of similarity is determined as a present road surface.  This method for improving Suzuki, as modified by Goto, was within the ordinary ability of one of 

Regarding claim 5, Suzuki, in view of Goto, teach all the all the limitations of the parent claim 1 as shown above.  Suzuki discloses the tire-side device according to claim 1, wherein the controller is configured as a first controller (Suzuki: FIG. 1A-1B; ¶36; FIGS. 4A-4B, 5; ¶40-42 {See above.}).  Suzuki additionally discloses a vehicle body side system (Suzuki: FIG. 1A-1B; ¶22 [“…vehicle-side device 2 provided on the vehicle body side.”]) including: a receiver configured to receive the road surface data including the present feature quantity transmitted from the transmitter (Suzuki: FIG. 1A-1B; ¶45 [“…a receiver 21 included in the vehicle-side device 2…”]); and a second controller configured to estimate the condition of the road surface based on the road surface data received by the receiver  (Suzuki: FIG. 1A-1B; ¶49 [“…travel control unit 22 is configured with a well-known microcomputer…”]), and a storage (Suzuki: FIG. 1A-1B; ¶49 {See above.}).  Goto additionally discloses a support vector storage that is configured to store the support vector of the feature quantity for each type of the condition of the road surface (Goto: FIG. 1; ¶40-43 [“…the SV is the abbreviation of support vectors…After this, the support vectors YDSV are selected by learning YD as learning data by a support vector machine (SVM). It should be noted here that not all of YD must be stored in the storage means 15…”]); and a condition estimation device that is configured to estimate the condition of the road surface based on the present feature quantity included in the road surface data and the support vector stored in the support vector storage (Goto: FIGS. 1-8B, 10; ¶70-107 [“The margin as used herein is the distance from the separating hyperplane to the closest sample (support 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of providing a support vector storage configured to store the support vector of the feature quantity for each type of the condition of the road surface, and a condition estimation device configured to estimate the condition of the road surface based on the present feature quantity included in the road surface data and the support vector stored in the support vector storage, is as taught by Goto, into Suzuki, as modified by Goto, with the motivation and expected benefit of calculating the road surface type, such as a dry road surface or a wet road surface, having the highest degree of similarity is determined as a present road surface for classifying the road surface type.  This method for improving Suzuki, as modified by Goto, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Goto.  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Suzuki and Goto to obtain the invention as specified in claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication 2017/0050478 A1, to Ijima et al., discloses a tire air pressure detection device has transmitters each detecting a running state of a vehicle on the basis of a detection signal of an acceleration sensor and transmitting a frame when it is determined that the vehicle is running.  
U.S. Patent Publication 2004/0138831 A1, to Watanabe et al..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303)297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Examiner, Art Unit 2864